BY THE COURT.
Upon the foregoing certificate, the judge made the following order: Upon reading and filing the petition of Charles H. Woodbury, the testimony taken thereunder, and the certificate of the register herein, and upon hearing Mr. Woodbury *981in liis own behalf, and Hr. C. W. Bangs for the assignee: Ordered, that John Sedg-wick, the assignee of the bankrupt above named, pay to Charles H. Woodbury, above named, forthwith, from the funds of the estate of the bankrupt above named, now in his ba.nds. the sum of three hundred dollars for his services rendered the said estate, and the sum of one hundred and ninety-six *B/ioo dollars paid out by him therefor, and the sum of thirty 20/ioo dollars paid out by him for register’s and clerk’s fees on their petition; in all, the sum of five hundred and twenty-six ?5/100 dollars.